     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1248 Page 1 of 37



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     LA POSTA BAND OF DIEGUEÑO                     Case No.: 3:20-cv-01552-AJB-MSB
       MISSION INDIANS OF THE LA
12
       POSTA RESERVATION, ON BEHALF                  ORDER DENYING WITHOUT
13     OF ITSELF AND ON BEHALF OF ITS                PREJUDICE LA POSTA BAND OF
       MEMBERS AS PARENS PATRIAE,                    DIEGUEÑO MISSION INDIANS OF
14
                               Plaintiffs,           THE LA POSTA RESERVATION’S EX
15     v.                                            PARTE MOTION FOR TEMPORARY
                                                     RESTRAINING ORDER AND
16     DONALD J. TRUMP, PRESIDENT OF
                                                     MOTION FOR PRELIMINARY
       THE UNITED STATES, IN HIS
17                                                   INJUNCTION
       OFFICIAL CAPACITY, et al.,
18                              Defendants.
                                                     (Doc. Nos. 13–14.)
19
20
21
22
23          This case presents difficult and sensitive issues concerning Native American rights

24    and the construction of the United States-Mexico border wall. The matter came before the

25    Court on Plaintiff’s The La Posta Band of the Diegueño Mission Indians’ (“La Posta”) ex

26    parte motion for a temporary restraining order (“TRO”) and motion for preliminary

27    injunction. (Doc. Nos. 13, 14.) Defendants Donald J. Trump, Mark T. Esper, Chad F. Wolf,

28    and Todd T. Semonite (“Defendants” or “the Government”) opposed both motions. (Doc.
                                                 1
                                                                            3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1249 Page 2 of 37



1     Nos. 20, 21.) La Posta filed a reply. (Doc. No. 22.) The Court held a hearing on both La
2     Posta’s ex parte motion for TRO and preliminary injunction on August 27, 2020. (Doc.
3     No. 24.)
4           The burden at this juncture lies with La Posta. La Posta’s burden is a demanding
5     one, and the extraordinary remedy of a TRO and preliminary injunction is inappropriate in
6     the absence of a clear showing of entitlement. At this early point of the litigation,
7     Defendants have yet to answer, and discovery has yet to be conducted. However, with the
8     current evidence before the Court, and the concerning factual disputes yet to be resolved
9     (and which could not be resolved at the August 27, 2020 hearing), the issuance of a TRO
10    or preliminary injunction at this initial stage would not be proper. Additionally, driving this
11    Court’s determination today is the fundamental legal principle that obligates lower courts
12    to follow the orders of higher courts when making a ruling on a similar case with similar
13    issues. Here, in issuing this Order, the Court cannot simply ignore the clear statements from
14    our highest court. Thus, the Court DENIES La Posta’s ex parte motion for TRO and
15    preliminary injunction WITHOUT PREJUDICE. (Doc. Nos. 13–14.)
16    I.    BACKGROUND
17          A.     La Posta and Their Religious Practices
18          This matter involves questions about the ability of private parties to enforce
19    Congress’ appropriations power, in addition to constitutional questions regarding a Native
20    American tribe’s rights to ancestral remains and cultural items. La Posta—a federally
21    recognized Native American tribe—brings this action on behalf of itself as a sovereign
22    tribal nation, and on behalf of its members. (Complaint (“Compl.”), Doc. No. 1, ¶ 5.) La
23    Posta seeks injunctive relief to halt the construction of the United States-Mexico border
24    wall “until the Defendants can guarantee adequate consultation and protection of La Posta
25    religious practices and cultural heritage.” (Id. ¶ 1.)
26          La Posta is one of twelve bands of Kumeyaay people. (Id. ¶ 10.) The La Posta
27    Reservation spans 3,556.49 acres and is in the Laguna Mountains, 56 miles east of San
28    Diego and 46 miles west of El Centro. (Id.) According to La Posta, the Kumeyaay people
                                                  2
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1250 Page 3 of 37



1     lived throughout the border area in the San Diego and Imperial Counties for over 12,000
2     years. (Id.) Many parts of these border areas contain village sites sacred to La Posta citizens
3     and contain human burial grounds and other important cultural and archaeological artifacts.
4     (Id.) Historically and presently, the Kumeyaay people move through their ancestral
5     territory via a system of trails. (Id. ¶ 11.) Many of these trails run in proximity to and across
6     the United States-Mexico border in the San Diego and Imperial Counties. (Id.)
7           The La Posta tribal citizens practice a religion based on oral tradition. (Id. ¶ 12.) The
8     creation story of the Kumeyaay people features many landmarks within the Kumeyaay
9     territory that La Posta citizens hold sacred, including “Tecate Peak, Jacumba Hot Springs,
10    and Table Mountain, among others.” (Id.) Thus, La Posta tribal citizens practice their
11    religion by holding ceremonies and gatherings at these sacred places. (Id.) Kumeyaay
12    values and heritage are additionally passed on to future generations through participation
13    in traditional cultural and religious ceremonies at these locations. (Id. ¶ 14.) Additionally,
14    the religion of the Kumeyaay provides for specific burial practices. For example,
15    Kumeyaay burial practices call for (1) certain songs to be sung for the dead, (2) all parts of
16    a body to remain together after death, and (3) the proper treatment of Kumeyaay ancestors
17    in the event of exhumation, including the practice of smudging and singing to ensure proper
18    reburial by a properly trained and certified Kumeyaay person. (Id. ¶ 13.)
19          La Posta states that several of their sacred landmarks containing ancient tribal
20    cemeteries and village sites are located within the path of construction of the United States-
21    Mexico border wall. (Id. ¶ 16.) A study commissioned by the U.S. Customs and Border
22    Protection (“CBP”) identifies many Kumeyaay cultural sites within the border wall
23    construction area in San Diego. (Declaration of Thomas Holm (“Holm Decl.”), Doc. No.
24    13-8, ¶ 5.) However, La Posta claims this study is incomplete and fails to include many
25    sacred sites. (Id.) For example, on July 10, 2020, human remains were allegedly discovered
26    at a previously unrecorded archaeological site which was under construction for the wall.
27    (Id. ¶¶ 10–13; Declaration of Javier Mercado (“Mercado Decl.”), Doc. No. 13-5, ¶ 8;
28    Declaration of Stephen Rochester (“Rochester Decl.”), Doc. No. 13-7, ¶ 16.) CBP and
                                               3
                                                                                  3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1251 Page 4 of 37



1     U.S. Army Corps of Engineers (“Army Corps”) officials were made aware of this discovery
2     but Defendants allegedly did not permit La Posta to properly exhume the remaining burial
3     site. (Mercado Decl. ¶¶ 9–11; Rochester Decl. ¶¶ 21–23.) Instead, Defendants continued
4     construction of the border wall over the burial ground. (See Mercado Decl. ¶ 11; Rochester
5     Decl. ¶¶ 24, 26.) La Posta details other instances of CBP and Army Corps officials
6     allegedly ignoring indications of cultural items and the presence of human remains. (See
7     Mercado Decl. ¶ 13.)
8            La Posta further asserts that the border wall construction obstructs burial and sacred
9     site access. (Declaration of Cynthia Parada (“C. Parada Decl.), Doc. No. 13-4, ¶¶ 12, 17.)
10    Specifically, La Posta alleges CBP has threatened La Posta citizens with trespass charges
11    while engaging in a ritual dance within the border wall construction area. (Id. ¶ 18.) On
12    August 10, 2020, La Posta citizens attempted to visit a site within the border wall area to
13    pray but CBP denied them access and threatened them with arrest and felony charges if
14    they entered the site. (Id.)
15           La Posta states that “CBP representatives engaged in a phone call with tribal
16    representatives in June, a Zoom meeting on July 8, and invited tribal representatives for a
17    site visit on July 10, 2020.” (Compl. ¶ 24.) However, according to La Posta, neither
18    engagement by CBP provided sufficient information about the construction plans, a
19    schedule to permit La Posta to evaluate the Projects’ impacts on religious and cultural
20    resources, nor has CBP provided a comprehensive evaluation of such impacts. (Id.)
21           B.     The United States-Mexico Border Wall Funding and Construction
22           Projects
23           Since the beginning of his term, the President of the United States, Donald J. Trump
24    has been a strong supporter of the construction of a United States-Mexico border wall. See
25    California v. Trump, 963 F.3d 926, 932 (9th Cir. 2020). On January 25, 2017, President
26    Trump issued an Executive Order directing federal agencies “to deploy all lawful means to
27    secure the Nation’s southern border.” Exec. Order No. 13767, 82 Fed. Reg. 8793 (Jan. 25,
28    2017). The Executive Order instructed agencies to “take all appropriate steps to
                                            4
                                                                               3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1252 Page 5 of 37



1     immediately plan, design and construct a physical wall along the southern border,”
2     including to “[i]dentify and, to the extent permitted by law, allocate all sources of Federal
3     funds” to that effort. Id. at 8794.
4           On April 4, 2018, President Trump issued a memorandum titled, “Securing the
5     Southern Border of the United States.” Presidential Memorandum, 2018 WL 1633761
6     (Apr. 4, 2018). The President stated “[t]he security of the United States is imperiled by a
7     drastic surge of illegal activity on the southern border” and pointed to “the combination of
8     illegal drugs, dangerous gang activity, and extensive illegal immigration.” Id. at *1. The
9     President determined the situation at the border had “reached a point of crisis” that “once
10    again calls for the National Guard to help secure our border and protect our homeland.” Id.
11    Therefore, the President directed the Department of Defense (“DoD”) to support the
12    Department of Homeland Security (“DHS”) in “securing the southern border and taking
13    other necessary actions to stop the flow of deadly drugs and other contraband, gang
14    members and other criminals, and illegal aliens into this country.” Id. at *2.
15          In furtherance of his plans to build a border wall, President Trump repeatedly sought
16    appropriations from Congress for border wall construction. See Sierra Club v. Trump, 929
17    F.3d 670, 677 (9th Cir. 2019) (“Sierra Club I”). In Fiscal Year 2019, during negotiations
18    to pass an appropriations bill, President Trump announced he would not sign any
19    legislation that did not allocate substantial funds to the border wall project. See California,
20    963 F.3d at 932. On January 6, 2019, the Trump Administration requested $5.7 billion to
21    fund the construction of the border barrier. Id. These negotiations concerning border wall
22    funding reached a stalemate and resulted in the “longest partial government shutdown in
23    United States history.” Id.
24          Then on February 14, 2019, Congress passed the Consolidated Appropriations Act
25    of 2019 (“FY19 CAA”), which included the Department of Homeland Security
26    Appropriations Act for Fiscal Year 2019. See Pub. L. No. 116-6, div. A, 133 Stat. 13
27    (2019). The FY19 CAA allocated $1.375 billion for border wall construction, specifying
28    that the funding was for “the construction of primary pedestrian fencing . . . in the Rio
                                                 5
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1253 Page 6 of 37



1     Grande Valley Sector.” Id. § 230(a)(1). The FY19 CAA was signed into law the next day.
2            Likewise, in Fiscal Year 2020, President Trump requested $5 billion, and DoD
3     requested $9.2 billion, for construction of the border wall. (Doc. No. 13-3 1 Exs. 2, 3.) Both
4     requests were rejected, and Congress instead allocated $1.375 billion for border wall
5     construction “along the southwest border” in the Consolidated Appropriations Act of 2020
6     (“FY20 CAA”). See Pub. L. No. 116-93, § 209(a)(1), 133 Stat. 2317, 2511–12 (2020). On
7     December 20, 2019, President Trump signed the FY20 CAA into law.
8            On January 14, 2020, pursuant to its authority under 10 U.S.C. § 284, DHS requested
9     DoD’s assistance to construct 38 discrete border barrier project segments along the
10    southern border. (See Administrative Record (“AR”), Declaration of Kathryn Davis
11    (“Davis Decl.”), Doc. No. 20-1, Ex. 2 at 12).) Section 284 authorizes DoD to “provide
12    support for the counterdrug activities . . . of any other department or agency,” if “such
13    support is requested.” 10 U.S.C. § 284(a). This support includes the “[c]onstruction of
14    roads and fences and installation of lighting to block drug smuggling corridors across
15    international boundaries of the United States.” Id. § 284(b)(7). Accordingly, DHS
16    requested support for: (1) the construction of new fencing, (2) the replacement of existing
17    vehicle barriers and fencing, (3) the construction of new, and the improvement of, existing
18    patrol roads, and (4) the installation of lighting. (AR at 28–29.) La Posta challenges the
19    construction of two projects (both on federal land), consisting of four discrete segments, in
20    the San Diego and Imperial Counties (“the Projects”).
21           One project, “San Diego A” comprises of three segments totaling three miles of new
22
23
24    1
       La Posta requests judicial notice of seventeen documents filed in connection with its ex parte motion for
      TRO and motion for preliminary injunction. (Doc. No. 13-3.) Under Federal Rule of Evidence 201, the
25    Court can judicially notice “[o]fficial acts of the legislative, executive, and judicial departments of the
26    United States,” and “[f]acts and propositions that are not reasonably subject to dispute and are capable of
      immediate and accurate determination by resort to sources of reasonably indisputable accuracy.” Fed. R.
27    Evid. 201. Upon thorough review of these documents, the Court concludes they are appropriate subjects
      for judicial notice as they are either government documents, public records, or documents that can be
28    easily verified. Thus, La Posta’s requests for judicial notice are GRANTED.
                                                          6
                                                                                          3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1254 Page 7 of 37



1     primary pedestrian fencing and 14 miles of replacement pedestrian fencing in San Diego
2     County. (See Doc. No. 20 at 11.) The other project, “El Centro A” seeks to construct three
3     miles of new pedestrian fencing in Imperial County. (Declaration of Paul Enriquez
4     (“Enriquez Decl.”), Doc. No. 20-2, ¶ 16.) According to Defendants, DHS identified both
5     project locations as a “drug smuggling corridor” within the meaning of 10 U.S.C.
6     § 284(b)(7). (Doc. No. 20 at 11.) Defendants state the construction of new fencing in these
7     areas is required to add barriers in locations where none exist. (See AR at 30–31.) Further,
8     Defendants seek replacement of the existing pedestrian fencing because the older designs
9     are easily breached and have been severely damaged. (See id.)
10           On February 13, 2020, Secretary of Defense Mark Esper announced DoD would
11    transfer $3.831 billion in funds Congress had appropriated for other purposes to the Drug
12    Interdiction and Counter-Narcotics Activities fund (“Drug Interdiction fund”) for border
13    wall construction. It is this transfer at issue in this litigation. (Doc. No. 13-3, Ex. 5.)
14    Secretary Esper directed the transfer pursuant to DoD’s general transfer authority under
15    Section 8005 of the DoD Appropriations Act, 2020 (a component of the FY20 CAA)
16    (“hereinafter Section 8005 of the FY20 CAA” or “Section 8005”), Section 1001 of the
17    National Defense Authorization Act for Fiscal Year 2020 (“NDAA”), Section 9002 of the
18    FY20 DoD Appropriations Act, and Section 1520A of the FY20 NDAA (“hereinafter
19    Section 9002”). 2 (See AR at 1–7, 13–14.) These provisions collectively authorize DoD to
20    transfer up to $6 billion in Fiscal Year 2020, but Section 8005 provided “[t]hat the authority
21    to transfer may not be used unless for higher priority items, based on unforeseen military
22    requirements than those for which originally appropriated and in no case where the item
23    for which funds are requested has been denied by the Congress.” FY20 CAA, Div. A,
24    § 8005. The Secretary concluded the transfer met these requirements. (See AR at 6, 13–
25
26
      2
27      As all of these reprogramming provisions are subject to Section 8005’s requirements, the Court will refer
      to all these requirements collectively by reference as “Section 8005.” See Sierra Club v. Trump, 929 F.3d
28    670, 682 n.7 (9th Cir. 2019).
                                                          7
                                                                                          3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1255 Page 8 of 37



1     14.)
2            Then on March 16, 2020, Acting Secretary of Homeland Security Chad Wolf
3     invoked Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act
4     of 1996, 8 U.S.C. § 1103 (“IIRIRA”), as authority for construction of the Projects. Under
5     IIRIRA, the Secretary of Homeland Security has the authority “take such actions as may
6     be necessary to install additional physical barriers and roads . . . in the vicinity of the United
7     States border to deter illegal crossings in areas of high illegal entry into the United States.”
8     IIRIRA § 102(a). Moreover, the Secretary of Homeland Security has the “the authority to
9     waive all legal requirements” that, in the “Secretary’s sole discretion,” are “necessary to
10    ensure expeditious construction” of those barriers and roads. Id. § 102(c)(1). Acting
11    Secretary Wolf accordingly waived the application of various federal and state laws, “in
12    their entirety,” for the construction of the Projects. Of importance to this litigation,
13    Defendants waived the Native American Grave Protection and Repatriation Act (25 U.S.C.
14    § 3001 et seq.) (“NAGPRA”).
15    II.    PROCEDURAL HISTORY
16           On August 11, 2020, La Posta filed their Complaint in this Court, alleging the
17    following causes of action:
18              1. Ultra Vires—the CAA does not authorize Defendants’ transfer of funds to the
19                 to the Drug Interdiction account;
20              2. Ultra Vires—the CAA does not authorize Defendants’ use of the $1.375
21                 billion for the Projects;
22              3. Ultra Vires—the CAA requires consultation with La Posta;
23              4. Ultra Vires—Defendants’ construction of the Project pursuant to IIRIRA
24                 Section 102 is ultra vires because they failed to consult with La Posta;
25              5. Violation of the Appropriations Clause, Article I, Section 9, Clause 7;
26              6. Violation of the Presentment Clause, Article I, Section 7, Clause 2;
27              7. Violations of the Administrative Procedures Act;
28              8. Violation of First Amendment of the U.S. Constitution;
                                                8
                                                                                   3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1256 Page 9 of 37



1               9. Violation of the Religious Freedom Restoration Act of 1993;
2               10. Violation of Fifth Amendment Procedural Due Process Rights; and
3               11. Violation of Fifth Amendment Substantive Due Process Rights.
4     (Compl. at 8–17.)
5            On August 17, 2020, La Posta filed an ex parte motion for TRO, in addition to a
6     separately noticed motion for preliminary injunction. (Doc. Nos. 13–14.) On August 21,
7     2020, Defendants filed an opposition to both the ex parte motion for TRO and motion for
8     preliminary injunction. (Doc. Nos. 20–21.) On August 25, 2020, La Posta replied. (Doc.
9     No. 22.) The Court held a hearing on both motions on August 27, 2020. This order follows.
10    III.   LEGAL STANDARDS
11           The standard for issuing a TRO is the same as that for the issuance of a preliminary
12    injunction. See New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1347
13    n.2 (1977). Thus, much like a preliminary injunction, a TRO is “an extraordinary remedy
14    that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”
15    Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008). Whether to grant
16    or deny a TRO or preliminary injunction is a matter within the Court’s discretion. See Miss
17    Universe, Inc. v. Flesher, 605 F.2d 1130, 1132–33 (9th Cir. 1979).
18           To obtain a TRO or preliminary injunction, “the moving party ‘must establish that:
19    (1) it is likely to succeed on the merits; (2) it is likely to suffer irreparable harm in the
20    absence of preliminary relief; (3) the balance of equities tips in its favor; and (4) an
21    injunction is in the public interest.’” Idaho v. Coeur D’Alene Tribe, 794 F.3d 1039, 1046
22    (9th Cir. 2015) (quoting Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1124 (9th Cir.
23    2014)). Alternatively, “‘serious questions going to the merits’ and a hardship balance that
24    tips sharply towards the plaintiff can support issuance of a preliminary injunction, so long
25    as the plaintiff also shows that there is a likelihood of irreparable injury and that the
26    injunction is in the public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d
27    1127, 1135 (9th Cir. 2011). This articulation represents “one alternative on a continuum”
28    under the “‘sliding scale’ approach to preliminary injunctions employed” by the Ninth
                                                 9
                                                                               3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1257 Page 10 of 37



1      Circuit. Id. at 1131–32. But “[t]he critical element in determining the test to be applied is
2      the relative hardship to the parties.” Benda v. Grand Lodge of the Int’l Ass’n of Machinists
3      & Aerospace Workers, 584 F.2d 308, 315 (9th Cir. 1978). “If the balance of harm tips
4      decidedly toward the plaintiff, then the plaintiff need not show as robust a likelihood of
5      success on the merits as when the balance tips less decidedly.” Id.
6      IV.    DISCUSSION
7             As a preliminary matter, on August 17, 2020, La Posta filed substantively identical
8      motions for their ex parte motion for TRO and separately noticed motion for preliminary
9      injunction. (Doc. Nos. 13–14.) Because of the similarity of the two motions, Defendants
10     opposed both motions with the same opposition. (Doc. Nos. 20–21.) Finding no reason to
11     address the motions separately and considering that the standard for the issuance of a TRO
12     is the same as that for a preliminary injunction, the Court will address both motions together
13     below. 3
14            A.      Likelihood of Success on the Merits
15            In deciding whether to grant preliminary injunctive relief, the Court must first make
16     an initial assessment as to the likelihood of success of La Posta’s claims based on the
17     current law and evidence. Unlike in a motion to dismiss context, a plaintiff’s allegations
18     are not presumed to be true for a motion for preliminary injunctive relief. See Smith v.
19     Ditech Fin. LLC, No. EDCV181411JGBSHKX, 2018 WL 6431404, at *3 (C.D. Cal. Aug.
20     29, 2018). Instead, a plaintiff bears the burden of proving that they are likely to succeed on
21     the merits of their claims. To establish a substantial likelihood of success on the merits, La
22     Posta must show “a fair chance of success.” Republic of the Philippines v. Marcos, 862
23     F.2d 1355, 1362 (9th Cir. 1988) (en banc). Alternatively, La Posta can demonstrate
24     “serious questions going to the merits.” Cottrell, 632 F.3d at 1135. La Posta first argues
25     they are likely to succeed on the merits of their claims that Defendants’ acquisition of funds
26
27
       3
         For the sake of brevity, the Court will cite to La Posta’s ex parte motion for temporary restraining order
28     in this Order when addressing both motions. (Doc. No. 13-2.)
                                                           10
                                                                                            3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1258 Page 11 of 37



1      for and construction of the Project is ultra vires, violates various statutory provisions of
2      the CAA, and violates the constitutional rights of La Posta citizens. (Doc. No. 13-2 at 14.)
3      The Court will closely examine each claim in turn.
4                   1.     Whether La Posta Has A Cause of Action Under Section 8005 of
5                   the CAA
6            La Posta starts by maintaining they have two mechanisms to assert their claims for
7      relief under the CAA. The first is an ultra vires cause of action in equity, and the second is
8      a claim under the Administrative Procedure Act (“APA”). (Id.) Defendants disagree,
9      arguing La Posta lacks a cause of action to challenge DoD’s internal transfer of funds as
10     already determined by the Supreme Court of the United States. (Doc. No. 20 at 13.) The
11     Court addresses both grounds below.
12                         a)    Whether La Posta Has An Ultra Vires Cause of Action Under
13                         Section 8005 of the CAA
14                               (1)    Sierra Club v. Trump
15           To determine whether La Posta has an ultra vires cause of action, it is necessary to
16     address recent Ninth Circuit and Supreme Court authority relevant to this litigation. On
17     February 19, 2019, Sierra Club and the Southern Border Communities Coalition (“SBCC”)
18     challenged DoD’s budgetary transfers to fund construction of the border wall in California,
19     New Mexico, and Arizona. Sierra Club and the SBCC filed suit in the United States District
20     Court for the Northern District of California, asserting violations of the 2019 CAA, the
21     constitutional separation of powers, the Appropriations Clause, the Presentment Clause,
22     the National Environmental Policy Act, and an ultra vires action arising out of border wall
23     construction. See Sierra Club v. Trump (“Sierra Club II”), 963 F.3d 874, 882 (9th Cir.
24     2020), petition for cert. filed (U.S. Aug. 07, 2020) (No. 20-138).
25           The district court ultimately issued a permanent injunction, enjoining the transfer of
26     funds to construct a border wall in Arizona’s Yuma and Tucson Sectors, California’s El
27     Centro Sector, and New Mexico’s El Paso Sector. Id. The Government appealed to the
28     Ninth Circuit, and sought an emergency stay of the permanent injunction, which the Ninth
                                                 11
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1259 Page 12 of 37



1      Circuit denied. See Sierra Club I, 929 F.3d at 677. While the appeal to the Ninth Circuit
2      was pending, the Government filed an application for a stay of the injunction pending
3      appeal with the Supreme Court. The Supreme Court granted the application to stay,
4      explaining that “[a]mong the reasons are that the Government has made a sufficient
5      showing at this stage that the plaintiffs have no cause of action to obtain review of the
6      Acting Secretary’s compliance with Section 8005.” Trump v. Sierra Club, 140 S. Ct. 1
7      (2019).
8            After the Supreme Court issued the stay of the district court’s permanent injunction,
9      the Ninth Circuit went on to address the Government’s appeal. Specifically, the Ninth
10     Circuit considered whether Sections 8005 and 9002 of the DoD Appropriations Act of 2019
11     (a part of the FY19 CAA) authorized the budgetary transfers for border wall construction
12     for the Fiscal Year 2019. See Sierra Club II, 963 F.3d at 879–80. Section 8005 authorized
13     the Secretary of Defense to transfer funds “between such appropriations or funds or any
14     subdivision thereof, to be merged with and to be available for the same purposes, and for
15     the same time period, as the appropriation or fund to which transferred.” However, Section
16     8005 contained restrictions on the transfer of funds including that the use must be “for
17     higher priority items, based on unforeseen military requirements, than those for which
18     originally appropriated and in no case where the item for which funds are requested has
19     been denied by the Congress.” Subject to the same terms and conditions as Section 8005,
20     Section 9002 authorized the Secretary of Defense to transfer additional funds only with the
21     approval of the Office of Management and Budget.
22           The Ninth Circuit affirmed the district court and held that Section 8005 did not
23     authorize the transfer of funds because “the border wall was not an unforeseen military
24     requirement,” and “funding for the wall had been denied by Congress.” See California v.
25     Trump, 963 F.3d 926, 944 (9th Cir. 2020), petition for cert. filed (U.S. Aug. 07, 2020) (NO.
26     20-138). Pertinent to the instant matter, the Ninth Circuit addressed whether Sierra Club
27     had a cause of action to obtain review of the Acting Secretary’s compliance with Section
28     8005. See Sierra Club II, 963 F.3d at 887. Acknowledging that the Supreme Court’s order
                                                   12
                                                                               3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1260 Page 13 of 37



1      “suggests that Sierra Club may not be a proper challenger here[,]” the Ninth Circuit went
2      on to “heed the words of the Court, and carefully analyze Sierra Club’s arguments.” Id. In
3      doing so, the Ninth Circuit concluded “Sierra Club has both a constitutional and an ultra
4      vires cause of action.” Id.
5            First, as to the constitutional cause of action, the Ninth Circuit noted that certain
6      structural constitutional provisions give rise to private causes of action. Id. at 888. In
7      particular, Ninth Circuit authority explained that as long as a litigant satisfies the Article
8      III standing requirements, he or she can “challenge Appropriations Clause violations,” id.
9      at 889, because “[o]nce Congress, exercising its delegated powers, has decided the order
10     of priorities in a given area, it is for . . . the courts to enforce them when enforcement is
11     sought.” McIntosh, 833 F.3d at 1172 (quoting Tenn. Valley Auth. v. Hill, 437 U.S. 153, 194
12     (1978)). With this authority, the Ninth Circuit concluded that “Congress decided the order
13     of priorities for border security” and “chose to allocate $1.375 billion to fund the
14     construction of pedestrian fencing in Texas. It declined to provide additional funding for
15     projects in other areas, and it declined to provide the full $5.7 billion sought by the
16     President: it is for the courts to enforce Congress’s priorities, and we do so here.” Sierra
17     Club II, 963 F.3d at 889 (internal citations omitted).
18           On the ultra vires cause of action, the Ninth Circuit focused on the equitable relief
19     traditionally available to the courts to review illegal executive action. Id. at 891. The Ninth
20     Circuit pointed out that the Supreme Court never questioned that it had authority to issue
21     its decision in Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952). In that case,
22     Congress had passed various statutes authorizing the President to take personal and real
23     property under specific conditions. See Youngstown, 343 U.S. at 585–86. However,
24     President Truman during the Korean War signed an Executive Order seizing most of the
25     nation’s steel mills, even though the conditions of the statutes had not been met. Id. at 582,
26     586. The Supreme Court was tasked to determine whether the President had constitutional
27     authority to seize the steel mills—it held he did not. Id. at 588–89. So too here, the Ninth
28     Circuit reasoned, would courts have the authority to review whether an executive agency
                                                  13
                                                                                  3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1261 Page 14 of 37



1      (DoD) exceeds its delegation of authority in reprogramming funds for border wall
2      construction. Id. Based on the foregoing, the Ninth Circuit ultimately affirmed the district
3      court’s issuance of the permanent injunction.
4            Since the Supreme Court’s stay of the district court’s permanent injunction, and the
5      Ninth Circuit’s decision in Sierra Club II, Sierra Club filed a motion to lift the stay on June
6      21, 2020. On July 31, 2020, the Supreme Court, without analysis, summarily declared,
7      “[t]he motion to lift stay is denied.” Trump v. Sierra Club, No. 19A60, 2020 WL 4381616
8      (U.S. July 31, 2020). Defendants here now argue “when the Supreme Court stayed the
9      injunction, it necessarily concluded that the Government was likely to succeed on the
10     merits of the claim that the Sierra Club plaintiffs ‘have no cause of action to obtain review
11     of the Acting Secretary’s compliance with Section 8005.” (Doc. No. 20 at 13 (quoting
12     Sierra Club, 140 S. Ct. at 1).)
13                                (2)    The Effect of the Supreme Court’s Stay Order
14           Now, the question this Court is called upon to answer is what effect the Supreme
15     Court’s stay order has on La Posta’s ability to assert a Section 8005 claim. Under Rule 23
16     of the United States Supreme Court and the All Writs Act, 28 U.S.C. 1651, a single Justice
17     or the Supreme Court may stay a district-court order pending appeal to a court of appeals.
18     See, e.g., Trump v. International Refugee Assistance Project, 137 S. Ct. 2080, 2083 (2017)
19     (per curiam); West Virginia v. EPA, 136 S. Ct. 1000, 1000 (2016). For the Supreme Court
20     to issue an emergency stay, the petitioner must establish: (1) a reasonable probability that
21     the Supreme Court will grant certiorari, (2) a fair prospect that the Court will then reverse
22     the decision below, and (3) a likelihood that irreparable harm will result from the denial of
23     a stay. See Maryland v. King, 567 U.S. 1301 (2012).
24           The complete Supreme Court stay order stated as follows:
25           The application for stay presented to Justice KAGAN and by her referred to
26           the Court is granted. Among the reasons is that the Government has made a
             sufficient showing at this stage that the plaintiffs have no cause of action to
27           obtain review of the Acting Secretary’s compliance with Section 8005. The
28           District Court’s June 28, 2019 order granting a permanent injunction is stayed
                                                     14
                                                                                  3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1262 Page 15 of 37



1            pending disposition of the Government’s appeal in the United States Court of
             Appeals for the Ninth Circuit and disposition of the Government’s petition for
2
             a writ of certiorari, if such writ is timely sought. Should the petition for a writ
3            of certiorari be denied, this stay shall terminate automatically. In the event the
             petition for a writ of certiorari is granted, the stay shall terminate when the
4
             Court enters its judgment.
5      Trump v. Sierra Club, 140 S. Ct. 1 (2019) (emphasis added).
6            The Supreme Court’s issuance of its stay order, and statement regarding Section
7      8005 presents a significant obstacle for La Posta. Although the Sierra Club II plaintiffs and
8      La Posta are different plaintiffs, there does not appear to be any practical difference in both
9      plaintiffs’ assertions of ultra vires actions. Indeed, both the Sierra Club II plaintiffs and La
10     Posta allege that the Government’s budgetary transfers pursuant to Section 8005 of the
11     CAA are ultra vires acts in excess of the Government’s authority. Indeed, similar to the
12     Sierra Club II plaintiffs’ contentions, La Posta alleges Defendants transferred $3.831
13     billion appropriated to DoD to the Drug Interdiction account in violation of Section 8005.
14     (Doc. No. 13-2 at 15.) Both sets of plaintiffs argue that the construction of the border wall
15     was a result of an ultra vires action stemming from the improper transfer. While La Posta
16     challenges the Government’s actions under Section 8005 of the FY20 CAA, and Sierra
17     Club II addressed Section 8005 of the FY19 CAA, the text of Section 8005 is the same for
18     both fiscal years. And, like Fiscal Year 2019, the Secretary of Defense cites Sections 8005
19     and 9002 as authority for this transfer in Fiscal Year 2020. Id. Nothing else about La Posta’s
20     case distinguishes it from Sierra Club’s case from the standpoint of whether plaintiffs may
21     challenge the Government’s compliance with Section 8005. As La Posta itself admits, “La
22     Posta is within the zone of interests that § 8005 seeks to protect for the same reasons that
23     the Ninth Circuit held the Sierra Club and California to be in [Sierra Club II and California
24     v. Trump].” (Doc. No. 22 at 1.) But in the face of an unequivocal statement from the
25     Supreme Court that the plaintiffs likely “have no cause of action to obtain review of the
26     Acting Secretary’s compliance with Section 8005,” La Posta appears likely precluded from
27     bringing suit based on Section 8005 as well.
28
                                                     15
                                                                                   3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1263 Page 16 of 37



1              In reply, La Posta argues that because the Ninth Circuit has issued a published
2      decision, “courts within this circuit may not ‘ignore this binding precedent because the
3      Supreme Court stayed the Ninth Circuit’s decision.’” (Doc. No. 22 at 2 (quoting Doe v.
4      Trump, 284 F. Supp. 3d 1182, 1185 (W.D. Wash. 2018)).) La Posta also argues that “the
5      default rule (at least in the Ninth Circuit) is that ‘once a federal circuit court issues a
6      decision, the district courts within that circuit are bound to follow it and have no authority
7      to await a ruling by the Supreme Court before applying the circuit court’s decision as
8      binding authority.’” (Doc. No. 22 at 2 (quoting Durham v. Prudential Ins. Co. of Am., 236
9      F. Supp. 3d 1140, 1147 (C.D. Cal. 2017)).) But in both cases cited by La Posta—Doe v.
10     Trump and Durham—the Supreme Court gave no reason whatsoever for its stay orders.
11     See Trump v. Hawaii, 138 S. Ct. 49, (Mem)–50, 198 L. Ed. 2d 777 (2017) (“Application
12     for stay of mandate presented to Justice KENNEDY and by him referred to the Court
13     granted, and the issuance of the mandate of the United States Court of Appeals for the
14     Ninth Circuit in case No. 17–16426 is stayed with respect to refugees covered by a formal
15     assurance, pending further order of this Court.”); Dignity Health v. Rollins, 137 S. Ct. 28,
16     29, 195 L. Ed. 2d 901 (2016) (same). By contrast, here, the Supreme Court issued a stay
17     order specifically explaining that the Government had shown the Sierra Club II plaintiffs
18     had no cause of action to seek review of the Acting Secretary’s compliance with Section
19     8005.
20             Other federal courts have also addressed similar issues related to the CAA and the
21     Supreme Court’s stay. As one example, on October 11, 2019, in a case brought by El Paso
22     County and a community organization in the Western District of Texas, the District Court
23     for the Western District of Texas found that the Government’s efforts to spend billions of
24     military dollars on wall construction violates Congress’ decision to limit the scope and
25     location of wall construction in enacting the CAA. See El Paso County v. Trump, 408 F.
26     Supp. 3d 840, 857 (W.D. Tex. 2019). But due to the Supreme Court’s stay order, the district
27     court found claims regarding Section 8005 and Section 284 “unviable” and limited its
28
                                                    16
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1264 Page 17 of 37



1      holding to the Military Construction Act, 10 U.S.C. § 2808. 4 Id. at 846. The district court
2      issued an injunction based on 10 U.S.C. § 2808. On January 8, 2020, a panel of the Fifth
3      Circuit granted the Trump Administration’s request to stay the 10 U.S.C. § 2808 injunction
4      pending resolution of the appeal and denied the plaintiffs’ request to expedite the appeal.
5      See El Paso County v. Trump, No. 19-51144 (5th Cir. Jan. 8, 2020).
6             All in all, when the Supreme Court issues a stay of an injunction, it necessarily
7      concludes that there is a likelihood of success on the merits of the appeal, and accordingly,
8      a likelihood of reversal of the injunction. See Nken v. Holder, 556 U.S. 418, 434 (2009).
9      Here, the Supreme Court expressly declared that the Government had sufficiently shown
10     there is no cause of action to obtain review of the Acting Secretary’s compliance with
11     Section 8005. As La Posta has not indicated any different circumstances to distinguish it
12     from Sierra Club, La Posta’s Section 8005 arguments are likely barred by the Supreme
13     Court’s ruling as well. See CASA de Md., Inc. v. Trump, 2020 WL 4664820, at *1 (4th Cir.
14     Aug. 5, 2020) (declining “to take the aggressive step of ruling that the plaintiffs here are in
15     fact likely to succeed on the merits right upon the heels of the Supreme Court’s stay order
16     necessarily concluding that they were unlikely to do so.”).
17            Returning to the relevant standard on a motion for preliminary injunctive relief, the
18     question to focus on is whether La Posta has demonstrated a likelihood of success on its
19     Section 8005 claim. The Court concludes that based on the current law, they have not. In
20     light of the Supreme Court’s stay order, La Posta has not established a likelihood of success
21     on its Section 8005 ultra vires claim at this time.
22                    2.      Whether La Posta’s Has An Alternative APA Cause of Action
23            In the alternative, La Posta argues that it has a cause of action under the APA. (Doc.
24     No. 13-2 at 14.) The APA provides for judicial review of “final agency action for which
25
26     4
         Section 2808, while not at issue in this cause, provides that the Secretary of Defense may authorize
27     military construction projects if three criteria are met: (1) the President has declared a national emergency
       that (2) requires use of the armed forces and (3) the authorized projects will support the armed forces. See
28     10 U.S.C. § 2808(a).
                                                           17
                                                                                             3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1265 Page 18 of 37



1      there is no other adequate remedy in a court.” 5 U.S.C. § 704. Where a statute imposes
2      obligations on a federal agency but the obligations do not “give rise to a ‘private’ right of
3      action against the federal government[,] [a]n aggrieved party may pursue its remedy under
4      the APA.” San Carlos Apache Tribe v. United States, 417 F.3d 1091, 1099 (9th Cir. 2005).
5      Under the APA, La Posta must establish that they fall within the “zone of interests” of a
6      relevant statute to bring an APA claim. See Match-E-Be-Nash-She-Wish Band of
7      Pottawatomi Indians v. Patchak, 567 U.S. 209, 224, (2012) (“This Court has long held that
8      a person suing under the APA must satisfy not only Article III’s standing requirements, but
9      an additional test: The interest he asserts must be ‘arguably within the zone of interests to
10     be protected or regulated by the statute’ that he says was violated.”) (quotations omitted).
11           In California v. Trump—a companion case to Sierra Club II—the Ninth Circuit
12     found that the States of California and New Mexico stated a Section 8005 claim under the
13     APA and satisfied the “zone of interests” requirement because “their interests are
14     congruent with those of Congress and are not ‘inconsistent with the purposes implicit in
15     the statute.’” California, 963 F.3d at 942 (quoting Patchak, 567 U.S. at 225). Specifically,
16     the Ninth Circuit reasoned California and New Mexico’s challenge furthered Congress’
17     intent to tighten congressional control of the reprogramming process. Id. And second, the
18     Ninth Circuit explained California and New Mexico’s challenge of Section 8005 reinforces
19     the same structural constitutional principle Congress sought to protect through Section
20     8005: congressional power over appropriations. Id.
21           Here, La Posta argues it has an APA claim based on Section 8005 because they are
22     within the zone of interests of Section 8005 just like California and New Mexico in
23     California v. Trump. (Doc. No. 13-2 at 17.) Namely, La Posta posits their interests are
24     congruent with Congress’ interest in tightening control of the reprogramming process, and
25     Congress’ interest in serving as a check on the Executive Branch’s power. (Id. at 17–18.)
26     Again, the question here is whether in light of the Supreme Court’s stay order, La Posta
27     would have success on the merits on its alternative APA claim. On the one hand, the
28     Supreme Court’s stay order applied to the district court’s permanent injunction in Sierra
                                                 18
                                                                                3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1266 Page 19 of 37



1      Club. See Sierra Club v. Trump, No. 19-CV-00892-HSG, 2019 WL 2715422 (N.D. Cal.
2      June 28, 2019). The district court did not directly address the APA in its permanent
3      injunction order, and the Ninth Circuit only briefly addressed the APA in passing. But on
4      the other hand, the Supreme was clear, as explained above, in stating that the Sierra Club
5      plaintiffs have no cause of action to obtain review of the Acting Secretary’s compliance
6      with Section 8005. At this time, the Court can only speculate as to whether the Supreme
7      Court would similarly bar APA claims based on Section 8005. Therefore, with this
8      unclarity, the Court concludes there are serious questions going to the merits of whether
9      La Posta would be able to assert an APA claim based on Section 8005.
10                  3.    Whether Defendants Violated CAA Div. D § 210
11           Next, the Court turns to La Posta’s CAA Div. D § 210 claim. Through the FY20
12     CAA, Congress appropriated $1.375 billion for construction of a border barrier system. See
13     CAA Div. D § 209(a)(1). La Posta argues that not only was the transfer of additional funds
14     above this 1.375 billion ultra vires, but Defendants’ use of the properly appropriated funds
15     is ultra vires as well. (Doc. No. 13-2 at 18.) Specifically, La Posta claims CAA Div. D
16     § 210 prevents the use of funds “for the construction of fencing . . . within historic
17     cemeteries.” According to La Posta, construction has already uncovered historic tribal
18     burials in the Project area and threatens to excavate a tribal historic cemetery in Jacumba.
19     (Id.) In opposition, Defendants defend by asserting that the Projects are not being built
20     within “historic cemeteries” as that term is commonly understood. (Doc. No. 20 at 17.) The
21     term “cemetery,” Defendants explain, generally refers to a defined area set apart for
22     interring the dead. (Id.) Defendants contend that the Project is not being constructed within
23     any defined historic cemetery space necessary for a Section 210 violation. (Id.)
24           The Court concludes that La Posta has not demonstrated a likelihood of success
25     based on this claim. “When a term goes undefined in a statute, [courts] give the term its
26     ordinary meaning.” Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 566 (2012). The
27     term at issue, “historic cemetery,” is not defined in the CAA. However, the common
28     understanding of cemetery is “a defined place or area set apart . . . for the purpose of
                                                19
                                                                                3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1267 Page 20 of 37



1      [interring] the dead.” See, e.g., 14 Am. Jur. 2d Cemeteries § 1. This definition of a cemetery
2      as a defined area is consistent with the character of the other places Congress exempted
3      from construction in Section 210. A review of these other areas exempted by Section 210
4      demonstrate that they are all defined locations. See, e.g., FY20 CAA § 210(1) (“within the
5      Santa Ana Wildlife Refuge”); FY20 CAA § 210(2) (“within the Bentsen-Rio Grande
6      Valley State Park”); FY20 CAA § 210(3) (“within La Lomita Historical park”); FY20 CAA
7      § 210(4) (“within the National Butterfly Center”).
8            But here, the Projects are being constructed on a 60-foot strip of expansive land
9      owned by the federal government, with no evidence of a defined historic cemetery nearby.
10     Defendants point out that the construction area contains “largely rural, undeveloped desert
11     and mountains” and “CBP’s surveys and record searches . . . do not indicate the presence
12     of any known burial sites or historical villages” within the Project areas. (Enriquez Decl.
13     ¶¶ 14, 17, 47, 51 & Exs. B, D.) In reply, La Posta responds that “[t]he Project Area has
14     not been previously comprehensively surveyed for human remains,” (Declaration of
15     Richard Carrico (“Carrico Decl.”) ¶ 27), which explains why CBP’s surveys do not reveal
16     human remains. (Doc. No. 22 at 3.) The factual dispute here is one of many in this case,
17     suggesting that La Posta has not demonstrated clear entitlement to preliminary injunctive
18     relief. The Court finds that this lack of evidence of a “historic cemetery,”—including where
19     it is, what it looks like, what markers would provide notice of its presence—precludes a
20     finding of likely success on the merits on La Posta’s CAA Div. D § 210 claim.
21                  4.     Whether Defendants Violated CAA Div. D § 8129 and Executive
22                  Order 13175
23           La Posta next asserts Defendants’ use of the reprogrammed funds constitutes an ultra
24     vires act in violation of the CAA Div. D § 8129 and in contravention of Executive Order
25     13175. (Doc. No. 13-2 at 18–20.) Section 8129 of the FY20 DoD Appropriations Act
26     prohibits “funds made available by th[e] Act” from being “used in contravention of—(1)
27     Executive Order No. 13175 (65 Fed. Reg. 67249; relating to consultation and coordination
28     with Indian Tribal governments).” Pub. L. No. 116-93, 133 Stat. 2367. Executive Order
                                                 20
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1268 Page 21 of 37



1      No. 13175, in turn, directs federal agencies to consult and coordinate with Native American
2      tribal governments as they develop policy on issues that impact tribal communities. See
3      Exec. Order No. 13175, 65 Fed. Reg. 67249 (Nov. 6, 2000).
4             La Posta contends “Defendants failed to formally consult with La Posta regarding
5      the Project” and “CBP has not provided sufficient information about the construction plans
6      and schedule to permit La Posta to evaluate the Projects’ impacts on religious and cultural
7      resources . . . .” (Doc. No. 13-2 at 19.) La Posta points out the Executive Order states,
8      “[w]hen undertaking to formulate and implement policies that have tribal implications,
9      agencies shall . . . in determining whether to establish Federal standards, consult with tribal
10     officials as to the need for Federal standards and any alternatives that would limit the scope
11     of Federal standards or otherwise preserve the prerogatives and authority of Indian tribes.”
12     See Exec. Order No. 13175, 65 Fed. Reg. 67249 (Nov. 6, 2000). Defendants claim La Posta
13     “do not identify a single part of Executive Order 13175 that Defendants have allegedly
14     contravened, nor could they because the challenged actions do not directly implicate the
15     guidance and requirements.” (Doc. No. 20 at 19.)
16            Setting aside the issue that the Executive Order itself does not provide for a private
17     cause of action, 5 La Posta does not adequately and clearly explain how the construction of
18     a border wall on federal land “establish Federal standards,” prompting the requirement of
19     consultation with tribal officials under the Executive Order. And, in any event, there
20     appears to be some evidence of consultation with La Posta concerning the border wall
21     (although the Court does not express judgment on whether the consultation was sufficient).
22     For example, La Posta states “CBP engaged with tribal representatives via a phone call in
23     early June, a webinar on July 8, and a field visit on July 10.” (See Doc. No. 13-2 at 19.)
24     Even more, La Posta concedes that currently four cultural monitors are permitted to
25
26     5
        See Exec. Order No. 13175, 65 Fed. Reg. 67249 (“This order is intended only to improve the internal
27     management of the executive branch, and is not intended to create any right, benefit, or trust responsibility,
       substantive or procedural, enforceable at law by a party against the United States, its agencies, or any
28     person.”).
                                                            21
                                                                                              3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1269 Page 22 of 37



1      observe construction for the past several weeks, suggesting some sort of consultation had
2      taken place. (Doc. No. 22 at 7.)
3            Of course, the Government is reminded that it should always strive to “strengthen
4      the United States government-to-government relationships with Indian tribes” as
5      contemplated by the Executive Order. See Exec. Order No. 13175, 65 Fed. Reg. 67249
6      (Nov. 6, 2000). But based on the evidence before the Court and the factual disputes, La
7      Posta has not met its burden of establishing a likelihood of success on the merits on its
8      CAA Div. D § 8129 claim.
9                   5.     Whether Defendants Violated Sections 102(a) and (b) of the
10                  IIRIRA
11           Next, La Posta claims that not only was the transfers of funds into the Drug
12     Interdiction account ultra vires, but Defendants’ construction of the border wall itself is
13     ultra vires because Defendants have not complied with Sections 102(a) and (b) of the
14     Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”). (Doc. No. 13-
15     2 at 20.) La Posta argues that Section 102 of the IIRARA requires consultation with Indian
16     tribes before the commencement of construction, something which La Posta contends
17     Defendants did not do.
18           In 1996, Congress enacted the IIRIRA which, pursuant to Section 102(a), required
19     the United States Attorney General to “take such actions as may be necessary to install
20     additional physical barriers and roads (including the removal of obstacles to detection of
21     illegal entrants) in the vicinity of the United States border to deter illegal crossings in areas
22     of high illegal entry into the United States.” Pub. L. No. 104–208, Div. C., Title I, § 102(a),
23     110 Stat. 3009, 3009–554 (1996). Section 102(b) authorizes the Secretary of Homeland
24     Security to install fencing and “additional physical barriers, roads, lighting, cameras, and
25     sensors to gain operational control of the southwest border” in “priority” areas. Id. Section
26     102(b)(1)(C), however, requires the Secretary to consult with Indian tribes “to minimize
27     the impact on the environment, culture, commerce, and quality of life for the communities
28     and residents located near the sites at which such fencing is to be constructed.” Id. “[T]he
                                                    22
                                                                                   3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1270 Page 23 of 37



1      consultation provision applies to any border construction project under section 102.” In re
2      Border Infrastructure Envtl. Litig., 284 F. Supp. 3d 1092, 1125 (S.D. Cal.), cert. denied
3      sub nom. Animal Legal Def. Fund v. Dep’t of Homeland Sec., 139 S. Ct. 594 (2018), and
4      aff’d, 915 F.3d 1213 (9th Cir. 2019).
5            Section 102(c) grants the Secretary of Homeland Security the discretion to waive
6      “all legal requirements” he or she “determines necessary to ensure expeditious construction
7      of the barriers and roads” and limits judicial review of the Secretary’s waiver decision to
8      solely constitutional violations. See 8 U.S.C. § 1103. However, the United States Supreme
9      Court has recognized a narrow exception to a statutory bar on judicial review, whereas
10     here, there is a claim that an agency acted beyond its statutory authority. See Leedom v.
11     Kyne, 358 U.S. 184 (1958); Bd. of Governors of Fed. Reserve Sys. v. MCorp. Fin., Inc.,
12     502 U.S. 32 (1991). Courts have held that for this exception to apply, the plaintiff must
13     establish: (1) that the agency acted “in excess of its delegated powers” contrary to “clear
14     and mandatory statutory language,” and (2) “the party seeking review must be ‘wholly
15     deprive[d] . . . of a meaningful and adequate means of vindicating its statutory rights.” Pac.
16     Mar. Ass’n v. NLRB, 827 F.3d 1203, 1208 (9th Cir. 2016) (citations omitted).
17           Here, La Posta argues that Defendants’ failure to consult with La Posta prior to the
18     construction constitutes an ultra vires act in excess of the Government’s authority as
19     demonstrated by the plain language of Section 102(b)(1)(C). In In re Border Infrastructure
20     Environmental Litigation, Judge Curiel addressed the mandatory consultation provision
21     that is at dispute today. See In re Border Infrastructure Envt’l. Litig., 284 F. Supp. 3d at
22     1102. In that case, environmental organizations and the State of California challenged the
23     determinations of the Department of Homeland Security in waiving the legal requirements
24     of the National Environmental Policy Act, the Endangered Species Act, the Coastal Zone
25     Management Act, and more than 30 additional laws under the IIRIRA. The plaintiffs there
26     alleged the waivers were ultra vires acts because the Secretary had not consulted with the
27     parties identified in section 102(b)(1)(C) prior to the waiver determinations. Id. at 1122.
28     The defendants opposed, contending that the waiver provision does not expressly or
                                              23
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1271 Page 24 of 37



1      implicitly depend on the completion of the consultation requirement. Id. The critical issue
2      thus was whether the Government’s failure to consult with the parties before any waiver
3      determination of legal requirements was ultra vires. Judge Curiel concluded it was not. Of
4      note, Judge Curiel recognized, “Plaintiffs’ argument that the consultation should occur
5      prior to any waiver determinations so that the Secretary is fully informed when the
6      determination is made is logical.” Id. at 1125. But the court focused on the question of
7      “whether such timing is mandatory” and concluded “Section 102 does not provide any
8      specific limitation or guidance concerning when or how consultation is to occur except
9      expressly stating who shall be consulted.” Id. at 1126.
10           Here, La Posta differentiates between In re Border Infrastructure Environmental
11     Litigation and this case because while the “consultation provision may not be clear with
12     regard to whether consultation must precede waivers and contracts, the provision is clear
13     that consultation must precede construction.” (Doc. No. 13-2 at 21 (emphasis added).) La
14     Posta draws attention to the words “to be constructed” in Section 102(b): “In carrying out
15     this section, the Secretary of Homeland Security shall consult with . . . Indian tribes . . . to
16     minimize the impact on the environment, culture, commerce, and quality of life for the
17     communities and residents located near the sites at which such fencing is to be
18     constructed.” The phrase “to be constructed,” La Posta posits, suggests consultation with
19     Indian tribes must occur prior to construction to minimize the impact of construction.
20           Returning to the pertinent question of whether the DHS acted “in excess of its
21     delegated powers” contrary to “clear and mandatory statutory language,” the issue appears
22     to be a close call, suggesting that Section 102(b) does not evince a “clear and mandatory”
23     requirement that consultation occur before construction. Indeed, it would be sensible and
24     certainly better practice for the Government to consult with impacted communities before
25     construction to mitigate any adverse effects from construction. But unfortunately, Congress
26     did not make this requirement of consultation before any construction “clear and
27     mandatory.” While La Posta’s interpretation is not outright unreasonable, Section 102(b)
28
                                                     24
                                                                                   3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1272 Page 25 of 37



1      does not appear to specifically set forth any no equivocal requirement that demands
2      consultation occur before a certain event.
3            Even assuming that Section 102(b) mandates consultation prior to construction,
4      there appears to be some serious factual disputes as to whether there was consultation
5      before construction. While La Posta maintains no consultation occurred, (Doc. No. 13-2 at
6      21), the CBP official overseeing environmental planning and compliance, states that “CBP
7      has engaged in extensive stakeholder consultation with respect to San Diego A and El
8      Centro A beginning in March 2020, months in advance of construction.” (Enriquez Decl.
9      ¶¶ 14, 17, 22, 28.) Defendants point out the Government “has shared with Plaintiffs (among
10     numerous other tribes) information about the barrier design and location, surveys for
11     biological and cultural resources within the project areas, and its Best Management
12     Practices” and “has investigated and implemented mitigation measures requested by tribal
13     authorities. . . .” (See, e.g., id. ¶¶ 34–45.) Therefore, in light of these serious factual
14     disputes, the Court cannot find that there is a substantial likelihood of success on the merits
15     on this claim.
16           Based on this conclusion, the Court need not reach the second prong in the analysis.
17     See In re Border Infrastructure Envtl. Litig., 284 F. Supp. 3d at 1128 (“[T]he Court
18     concludes that Plaintiffs have not established a plain violation of an unambiguous and
19     mandatory provision of section 102, and, therefore, the Court lacks jurisdiction to hear non-
20     constitutional claims under section 102(c)(2)(A).”).
21                  6.     Whether Defendants Violated the RFRA
22           Next, La Posta argues they are likely to succeed on the merits of their Religious
23     Freedom Restoration Act of 1993 (“RFRA”) claim. (Doc. No. 13-2 at 21–25.) Specifically,
24     La Posta alleges Defendants substantially burden La Posta citizens’ religion by preventing
25     them from accessing burial and other sacred sites, and the Project is not the least restrictive
26     means of furthering a compelling governmental interest. (Id. at 22.)
27           The RFRA provides that “[g]overnment shall not substantially burden a person’s
28     exercise of religion even if the burden results from a rule of general applicability” except
                                                    25
                                                                                  3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1273 Page 26 of 37



1      where the government demonstrates that the burden “(1) is in furtherance of a compelling
2      governmental interest; and (2) is the least restrictive means of furthering that compelling
3      governmental interest.” 42 U.S.C. §§ 2000bb–1(a), 2000bb–1(b). The Ninth Circuit has
4      held that a “substantial burden” under the RFRA “is imposed only when individuals are
5      forced to choose between following the tenets of their religion and receiving a
6      governmental benefit or coerced to act contrary to their religious beliefs by the threat of
7      civil or criminal sanctions.” Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1070 (9th
8      Cir. 2008) (internal references omitted). “Any burden imposed on the exercise of religion
9      short of that . . . is not a ‘substantial burden’ within the meaning of RFRA.” Id. at 1070.
10     Thus, an alleged impairment of “subjective, emotional religious experience” or “the
11     diminishment of spiritual fulfillment—serious though it may be—is not a ‘substantial
12     burden’ on the free exercise of religion [under RFRA].” Id. at 1070; Snoqualmie Indian
13     Tribe v. F.E.R.C., 545 F.3d 1207, 1214–15 (9th Cir. 2008).
14           In determining whether La Posta is likely to succeed on their RFRA claim, it is useful
15     to review the current state of the law pertaining to the RFRA. In a seminal case, Sherbert
16     v. Verner, 374 U.S. 398 (1963), the Court held that an individual’s religion is substantially
17     burdened when individuals are forced to choose between following the tenets of their
18     religion and receiving a governmental benefit. The plaintiff was fired from her job because
19     she refused to work on the Sabbath. See id. at 399. The state unemployment compensation
20     commission denied her application for unemployment benefits, finding that she failed to
21     accept suitable work without good cause. Id. at 400–01. The Supreme Court held that the
22     state unemployment commission could not, under the Free Exercise clause, condition the
23     plaintiff’s eligibility for unemployment benefits on accepting Sabbath-day work because
24     doing so would unconstitutionally force her to choose between observing her religious
25     precepts or obtaining a generally-available government benefit. Id. at 404. Sherbert thus
26     presented the first “substantial burden” scenario where the government compels an
27     individual to choose between obtaining a generally-available government benefit or
28     following her religious principles.
                                                    26
                                                                                3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1274 Page 27 of 37



1             Then in Wisconsin v. Yoder, 406 U.S. 205 (1972), the Court held a substantial burden
2      is established when individuals are coerced to act contrary to their religious beliefs by the
3      threat of civil or criminal sanctions. In Yoder, three Amish defendants refused to send their
4      14- and 15-year-old kids to school, believing it to be against Amish religion. See id. at 209.
5      As a result, they were charged and convicted under a Wisconsin law requiring school
6      attendance up to age 16. Id. at 207–08. The Supreme Court reversed their convictions,
7      holding that, as applied to the defendants, the compulsory-attendance law violated the Free
8      Exercise clause by requiring them, “under threat of criminal sanction, to perform acts
9      undeniably at odds with fundamental tenets of their religious beliefs.” Id. at 218. Yoder
10     demonstrates the second “substantial burden” scenario—where the Government compels a
11     person to act against his or her religion by threat of sanction.
12            In Lyng v. Northwest Indian Cemetery Protective Ass’n, 485 U.S. 439 (1988), the
13     plaintiffs challenged the United States Forest Service’s decision to construct a logging road
14     through federal lands that the plaintiffs considered sacred. Id. at 442–43. The Supreme
15     Court assumed that the road would “interfere significantly” with the plaintiffs’ ability to
16     practice their religion, even to the point of “virtually destroy[ing]” their ability to do so. Id.
17     at 451. Nonetheless, the Court concluded that the decision to build the road did not trigger
18     heightened Free Exercise scrutiny because it neither coerced the plaintiffs to violate their
19     religion, nor “penalize[d] religious activity by denying [the plaintiffs] an equal share of the
20     rights, benefits, and privileges enjoyed by other citizens.” Id. at 449. “Whatever rights the
21     [plaintiffs] may have to the use of the area,” the Court concluded, “those rights do not
22     divest the Government of its right to use what is, after all, its land.” Id. at 453 (emphasis in
23     original).
24            In Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058 (9th Cir. 2008), the tribal
25     plaintiffs challenged the United States Forest Service’s decision to allow artificial
26     snowmaking in a mountain range that the plaintiffs considered sacred. Id. at 1062–65. The
27     plaintiffs alleged the artificial snow, which contained .0001% human waste, would
28     desecrate the entire mountain, deprecate their religious ceremonies, and decrease spiritual
                                                   27
                                                                                    3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1275 Page 28 of 37



1      fulfillment. Id. at 1062–63, 1070. The Ninth Circuit focused on the question of whether,
2      under RFRA, the government’s decision to allow artificial, recycled snow imposed a
3      “substantial burden” on the plaintiffs’ religious exercise. Id. at 1068. The court concluded
4      “[u]nder RFRA, a ‘substantial burden’ is imposed only when individuals are forced to
5      choose between following the tenets of their religion and receiving a governmental benefit
6      (Sherbert) or coerced to act contrary to their religious beliefs by the threat of civil or
7      criminal sanctions (Yoder).” Id. at 1069–70. With those rules, the Ninth Circuit concluded
8      that the plaintiffs could not establish a “substantial burden” because using recycled
9      wastewater to make artificial snow on the Peaks neither (a) forced the plaintiffs to choose
10     between following their religion or obtaining a government benefit, nor (b) coerced them
11     to act contrary to their religion under the threat of sanction. Id. at 1070.
12           The Ninth Circuit re-affirmed this principle in Snoqualmie Indian Tribe v. F.E.R.C.,
13     545 F.3d 1207 (9th Cir. 2008), holding that a governmental decision to re-license a
14     hydroelectric dam did not impose a “substantial burden” under RFRA even though it
15     “interfere[d] with the ability of tribal members to practice religion.” Id. at 1214. In that
16     case, tribal plaintiffs argued that the Government’s decision to re-license a hydroelectric
17     dam violated RFRA by preventing the plaintiffs from accessing a waterfall for vision
18     quests, eliminating the mist required for religious experiences, and altering sacred water
19     cycles. Id. at 1213. Relying principally on Navajo Nation, the Ninth Circuit rejected that
20     argument. Id. at 1214–15. As the Ninth Circuit explained: “The Tribe’s arguments that the
21     dam interferes with the ability of tribal members to practice religion are irrelevant to
22     whether the hydroelectric project either forces them to choose between practicing their
23     religion and receiving a government benefit or coerces them into a Catch-22 situation:
24     exercise of their religion under fear of civil or criminal sanction.” Id. at 1214. Thus, the
25     court concluded, “the Tribe’s argument that [the government] violated RFRA fails [under
26     Navajo Nation].”
27     //
28     //
                                                     28
                                                                                      3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1276 Page 29 of 37



1                          a)    Whether Construction of the Border Wall Constitutes A
2                          Substantial Burden On La Posta’s Religion
3             Circling back to the relevant RFRA elements, the first question is whether
4      Defendants’ construction of the border wall substantially burdens members of the La Posta
5      tribe’s exercise of religion. To answer this question, the Court looks at whether La Posta
6      members are: (1) forced to choose between following their religion or obtaining a
7      governmental benefit (Sherbert), or (2) coerced into abandoning their religious precepts by
8      threat of sanction (Yoder). To support their claim of a substantial burden, La Posta first
9      argues “Defendants are excavating and desecrating Kumeyaay burials without allowing La
10     Posta access to properly treat the exhumed remains.” (Compl.¶ 1, 15.) To date, Defendants
11     have allowed four cultural monitors to observe construction, but La Posta explains that
12     monitors have no ability to stop construction and provide for repatriation of any remains
13     that are discovered. (Doc. No. 13-2 at 23; Compl. ¶ 63.) Second, La Posta asserts that the
14     border wall has “made and will continue to make Kumeyaay sacred sites that lie within and
15     south of the Project Area inaccessible.” (Doc. No. 13-2 at 23.) They contend La Posta
16     citizens are not and will not be able to access Table Mountain, Jacumba Hot Springs, and
17     Tecate Peak for religious ceremonies. (Id.) Lastly, La Posta alleges Defendants have
18     threatened La Posta citizens with arrest and criminal trespass charges while attempting to
19     access sites to pray and engage in ceremonies within the Project Area. (Doc. No. 13-2 at
20     23.)
21            The Sherbert line of cases—holding that a “substantial burden” exists where the
22     government compels an individual to choose between obtaining a government benefit or
23     following religious principles—does not apply to La Posta’s theory for various reasons.
24     First, La Posta argues Defendants’ offers of inadequate cultural monitoring forces its
25     members to choose between two untenable courses of action—either (a) participating in
26     such limited cultural monitoring as CBP may choose to offer, or (b) refusing to be an active
27     participant in a process that will damage and destroy La Posta’s physical, spiritual, and
28     cultural footprint in the Project Area. (Doc. No. 13-2 at 24.) But with regard to the cultural
                                                     29
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1277 Page 30 of 37



1      monitoring as a public benefit, La Posta is not compelled in a situation where its members
2      are denied an equal share of the rights, benefits, or privileges enjoyed by other citizens.
3      The provision of cultural monitors does not necessarily require La Posta to choose between
4      practicing or abandoning their religion. Instead, the tribal cultural monitors—a benefit not
5      generally available to the public—serve to further La Posta’s religious freedoms. Lastly,
6      to the extent La Posta argues they are being denied a government benefit in access to sacred
7      land and burial grounds, that argument is unavailing as well. Denial of a government
8      benefit implicates RFRA only if a governmental benefit were “conditioned . . . upon
9      conduct that would violate the Plaintiffs’ religious beliefs.” Navajo Nation, 535 F.3d at
10     1063. Here, access to federal land is not conditioned on acts that would defy La Posta
11     religious principles. Thus, “[a]lleging that the Project impedes Plaintiff’s access to a
12     religious site is simply not enough to suggest that the Plaintiffs are deprived of the kind of
13     benefit protected by RFRA.” La Cuna de Aztlan Sacred Sites Prot. Circle Advisory Comm.
14     v. U.S. Dep’t of the Interior, 2012 WL 2884992, *7 (C.D. Cal. July 13, 2012).
15           Whether under Yoder, La Posta “is coerced into abandoning their religious precepts
16     by threat of sanction” presents a closer question. In Navajo Nation, the Ninth Circuit noted
17     the “Plaintiffs are not fined or penalized in any way for practicing their religion on the
18     Peaks or on the Snowbowl. Quite the contrary: the Forest Service ‘has guaranteed that
19     religious practitioners would still have access to the Snowbowl’ and the rest of the Peaks
20     for religious purposes.” Navajo Nation, 535 F.3d at 1070 (citations omitted). But here, La
21     Posta alleges, “Defendants have threatened La Posta citizens with arrest and criminal
22     trespass charges while attempting to access sites to pray and engage in religious ceremonies
23     within the Project Area.” However, like many other aspects of this case, there appears to
24     be yet another factual dispute. Defendants argue that “USBP has not threatened to arrest
25     Plaintiffs’ members praying at the construction site and has accommodated Plaintiffs’
26     access to the project areas for First Amendment activities to the maximum extent possible
27     while also ensuring border security and public safety.” (Doc. No. 20 at 27 (citing
28     Declaration of Kevin J. Mason ¶¶ 8, 11–12, 14–20).) Therefore, uncertainty remains as to
                                                 30
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1278 Page 31 of 37



1      whether La Posta is coerced into acting contrary to their religion.
2               Setting aside the factual dispute concerning criminal sanctions, there are still
3      questions about whether La Posta’s RFRA claims would fail under Ninth Circuit and
4      Supreme Court authority. Factually, this case is similar to Lyng, wherein the Supreme
5      Court rejected the plaintiffs’ challenge to the United States Forest Service’s construction
6      of a logging road through federal lands that the plaintiffs considered sacred. 485 U.S. at
7      442–43. Additionally, the Ninth Circuit likewise rejected similar contentions in
8      Snoqualmie where the plaintiffs claimed that a decision to relicense a hydroelectric dam
9      prevented the plaintiffs from accessing a waterfall for vision quests, eliminating the mist
10     required for religious experiences, and altering sacred water cycles. See 545 F.3d at 1213.
11     Furthermore, under Navajo Nation, denial of access to land, without a showing of coercion
12     to act contrary to religious belief, does not give rise to a RFRA claim, regardless of how
13     that denial of access is accomplished. 535 F.3d at 1063. Although La Posta may have some
14     rights to use sacred sites, “those rights do not divest the Government of its right to use what
15     is, after all, its land.” Lyng, 485 U.S. at 453. The option to use those parts of the Project
16     area is simply not available to La Posta or any other citizen.
17              Because La Posta has not demonstrated they are (1) forced to choose between
18     following their religion or obtaining a governmental benefit, or (2) coerced into abandoning
19     their religious precepts by threat of sanction, La Posta has not established a “substantial
20     burden” within the meaning of the RFRA. This ends the analysis for La Posta’s RFRA
21     claim.
22                    7.    Whether Defendants Have Violated the Fifth Amendment
23              Lastly, La Posta asserts a Fifth Amendment violation of their substantive and
24     procedural due process rights. Under the Fifth Amendment, “[n]o person shall . . . be
25     deprived of life, liberty, or property without due process of law . . .” U.S. Const. amend.
26     V. The Due Process Clause of the Fifth Amendment authorizes a private cause of action as
27     remedy for violations. See Davis v. Passman, 442 U.S. 228, 242–44 (1979). The Fifth
28
                                                     31
                                                                                  3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1279 Page 32 of 37



1      Amendment guarantees both procedural as well as substantive rights. See, e.g., United
2      States v. Salerno, 481 U.S. 739, 746 (1987).
3                         a)     Procedural Due Process
4            As a threshold matter, La Posta must first establish a property interest to assert a
5      procedural due process claim. See Krainski v. Nevada ex rel. Bd. of Regents of Nevada Sys.
6      of Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010). La Posta argues its citizens have
7      constitutionally protected property interests in their cultural items and ancestral remains.
8      (Doc. No. 13-2 at 26.) La Posta cites the Native American Graves Protection and
9      Repatriation Act (“NAGPRA”), which recognizes a tribe’s right to “possess, use and
10     dispose” of cultural items that rest on federal lands and to which they have an ancestral or
11     cultural connection. Cultural items under NAGPRA include, “associated funerary objects,”
12     “unassociated funerary objects,” “sacred objects,” and “cultural patrimony.” 25 U.S.C.
13     § 3001.
14           Sadly for La Posta, the Government has waived the application of NAGPRA to the
15     construction of the border wall. As mentioned above, section 102(c) of IIRIRA grants the
16     Secretary of Homeland Security the discretion to waive “all legal requirements” he or she
17     “determines necessary to ensure expeditious construction of the barriers and roads.”
18     Apparently, the Secretary of Homeland Security has waived NAGPRA as it pertains to
19     border barriers and road construction. (Doc. No. 13-2 at 26; Doc. No. 20 at 29.) Thus, in
20     light of the waiver of NAGPRA, Defendants contend La Posta “has no property interest in
21     a particular benefit where a governmental agency retains discretion to grant or deny the
22     benefit.” Brenizer v. Ray, 915 F. Supp. 176, 181 (C.D. Cal. 1996). But La Posta counters
23     that NAGPRA does not “limit any procedural or substantive right which may otherwise be
24     secured to individuals or Indians tribes . . .” 25 U.S.C. § 3009(4). Using this, La Posta
25     explains “[t]his means that the waiver of NAGPRA does not preclude La Posta’s tribal
26     members from protecting their property interests via means other than NAGPRA, such as
27     direct action under the Fifth Amendment.” (Doc. No. 13-2 at 26–27.)
28           Therefore, the next inquiry is whether La Posta has property interests independent
                                                  32
                                                                               3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1280 Page 33 of 37



1      of the property interests granted (and waived) under NAGPRA. It appears La Posta is
2      claiming ownership in two categories of items—cultural items and ancestral remains. As
3      for ancestral remains, Defendants are correct that there is no property right in ancestral
4      remains. See 22A Am. Jur. 2d Dead Bodies, § 3 (“At common law, there is no property
5      right in the body of a deceased person.”); 75 Fed. Reg. 12378, 12398 (“American common
6      law generally recognizes that human remains cannot be owned.”). But as to other items
7      that may take the form of personal property, the Supreme Court has recognized “[t]he Fifth
8      Amendment applies to personal property as well as real property.” Horne v. Dep’t of Agric.,
9      576 U.S. 350, 357 (2015). The problem, however, is that there are factual disputes as to
10     what personal property exists in the Project areas, including the nature of the objects, in
11     addition to where they are in the path of construction. (Mason Decl. ¶¶ 55–57.)
12           Assuming La Posta can establish a property interest, “[p]rocedural due process
13     imposes constraints on governmental decisions which deprive individuals of ‘liberty’ or
14     ‘property’ interests within the meaning of the Due Process Clause[.]” Fuentes v. Shevin,
15     407 U.S. 67, 80 (1972). “[D]ue process is flexible and calls for such procedural protections
16     as the particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972).
17     Furthermore, “the right to notice and an opportunity to be heard ‘must be granted at a
18     meaningful time and in a meaningful manner.’” Armstrong v. Manzo, 380 U.S. 545, 552
19     (1965).
20           La Posta alleges, “Defendants gave no formal notice to La Posta regarding the
21     timing, sites, or manner of construction activities for the Project. Instead, Defendants have
22     refused to provide this information or engage in formal consultation despite repeated
23     requests.” (Doc. No. 13-2 at 28.) Additionally, La Posta asserts “[a]lthough tribal cultural
24     sites and ancestral cemeteries were identified in prior surveys, and are known to many
25     Kumeyaay people, those sites were not avoided [in construction], and no advance
26     opportunity to protect them was afforded.” (Id.) Factual disputes again exist as to
27     consultation and due process. Defendants maintain that contrary to La Posta’s claims, the
28     “Government did not prevent Plaintiffs from retrieving” alleged remains and cultural items
                                                  33
                                                                                3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1281 Page 34 of 37



1      and in fact “consulted with Plaintiffs on how best to respond.” (Doc. No. 20 at 32.)
2      Defendants add “CBP is finalizing a formal cultural resource plan to memorialize
3      procedures for responding to any future discovery of historical or cultural artifacts in the
4      project areas, including stopping construction and repatriating items to the appropriate
5      tribes.” (Enriquez Decl. ¶ 45.) Again, these factual disputes concerning the consultation
6      and procedures offered preclude a finding of inadequate procedural due process.
7            In light of these disagreements, La Posta, at best, has only demonstrated “serious
8      questions” as to whether they may succeed on a procedural due process claim.
9                         b)     Substantive Due Process
10           Finally, substantive due process prohibits “certain arbitrary, wrongful government
11     actions ‘regardless of the fairness of the procedures used to implement them.’” Zinermon
12     v. Burch, 494 U.S. 113, 125 (1990) (citing Daniels v. Williams, 474 U.S. 327, 331 (1986)).
13     Substantive due process protection is usually reserved for the vindication of fundamental
14     rights, such as matters relating to marriage, family, procreation, and bodily integrity.
15     Albright v. Oliver, 510 U.S. 266, 271–72 (1994). The Supreme Court urges courts to use
16     caution and restraint in applying substantive due process. See, e.g., Regents of Univ. of
17     Michigan v. Ewing, 474 U.S. 214, 225–26 (1985). In addition, because of the highly
18     destructive potential of overextending substantive due process protection, see, e.g.,
19     Washington v. Glucksberg, 521 U.S. 702, 720 (1997), and because the doctrine’s
20     boundaries are not clear, the Supreme Court has repeatedly cautioned that the concept of
21     substantive due process has no place when a provision of the Constitution directly
22     addresses the type of illegal governmental conduct alleged by the plaintiff. See, e.g.,
23     Graham v. Connor, 490 U.S. 386, 394–95 (1989).
24           La Posta argues, “Defendants’ destruction of Kumeyaay cultural heritage and
25     ancestral remains violates La Posta citizens’ substantive due process rights because the
26     actions are not narrowly-tailored to serve that interest.” (Doc. No. 13-2 at 28.) However,
27     La Posta has not identified any authority suggesting that this sort of a property deprivation
28     constitutes a substantive due process violation. Additionally, La Posta’s grievances appear
                                                    34
                                                                                3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1282 Page 35 of 37



1      to be more appropriately addressed through other portions of the Constitution with regard
2      to procedural due process and religious freedom. Therefore, whether these challenges have
3      merit are unclear at best.
4            B.     Irreparable Injury
5            La Posta “must establish that irreparable harm is likely, not just possible, in order to
6      obtain a [TRO].” Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1172 (9th Cir. 2011)
7      (citation omitted). This factor focuses on “whether the harm to Plaintiffs [i]s irreparable,”
8      rather than “the severity of the harm.” Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053,
9      1068 (9th Cir. 2014). “There must be a ‘sufficient causal connection’ between the alleged
10     irreparable harm and the activity to be enjoined, and showing that ‘the requested injunction
11     would forestall’ the irreparable harm. . . .” Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries
12     Serv., 886 F.3d 803, 819 (9th Cir. 2018) (quoting Perfect 10, Inc. v. Google, Inc., 653 F.3d
13     976, 981–82 (9th Cir. 2011)).
14           La Posta explains they have already suffered irreparable injury, and will continue to
15     suffer irreparable harm, as the construction of the border wall has destroyed and blocked
16     access to La Posta’s sacred sites and cultural remains. (Doc. No. 13-2 at 29.) Defendants,
17     however, state that although recent surveys have indicated the presence of archaeological
18     resources, they “do not indicate the presence of any known burial sites or historical villages
19     within the 284 Project Areas,” and “[n]o such sites have been revealed during construction
20     or discovered by the tribal cultural monitors.” (Doc. No. 20 at 31.) Defendants explain
21     “CBP is finalizing a formal cultural resources plan to memorialize procedures for
22     responding to any future discovery of historical or cultural artifacts in the project areas,
23     including stopping construction and repatriating items to the appropriate tribes.” (Doc. No.
24     20 at 32.)
25           In no way does the Court seek to minimize the seriousness of La Posta’s allegations
26     of harm. However, as noted, many questions exist as to the likelihood of this injury,
27     especially in the face of the alleged mitigation efforts by Defendants. It should also be
28     noted that the construction of the Projects themselves will occur on federal land, most of
                                                    35
                                                                                 3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1283 Page 36 of 37



1      which has already been previously disturbed with barrier wall construction. (See Enriquez
2      Decl. ¶¶ 11, 14, 17.) Therefore, at this point, it is unclear whether this factor weighs in
3      favor of La Posta.
4            C.     Balance of the Equities and the Public Interest
5            The Court turns to the final two factors. “When the government is a party, these last
6      two factors merge.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).
7      La Posta contends that by “denying the Defendants’ request for funding the Project,
8      ‘Congress presumably decided such construction at this time was not in the public
9      interest.’” (Doc. No. 13-2 at 30 (quoting Sierra Club I, 929 F.3d at 707).) And while the
10     public surely has an interest in border security, La Posta argues “the public also has an
11     interest in ensuring that ‘statutes enacted by [their] representatives are not imperiled by
12     executive fiat.’” (Doc. No. 13-2 at 30 (quoting Sierra Club II, 963 F.3d at 895 (quotations
13     and citations omitted)).)
14           However, the Supreme Court has recognized a “compelling interests in safety and
15     in the integrity of our borders,” Nat’l Treasury Employees Union v. Von Raab, 489 U.S.
16     656, 672 (1989), and an injunction would prohibit the Government from taking necessary
17     steps to prevent the continuing surge of illegal drugs from entering the country. See United
18     States v. Guzman-Padilla, 573 F.3d 865, 889 (9th Cir. 2009) (acknowledging the
19     government’s “strong interest[]” in “interdicting the flow of drugs”). In addition,
20     Defendants persuasively point out that “an injunction stopping ongoing construction would
21     force DoD to incur potentially millions of dollars of unrecoverable fees and penalties to its
22     contractors for each day that work is suspended—costs that DoD would not have to pay
23     but for an injunction.” (Doc. No. 20 at 30.) According to estimations by Defendants,
24     suspension costs for projects would be approximately $29 million per month. (See
25     Declaration of Antionette Gant ¶ 15.)
26           Additionally, in staying the permanent injunction in Sierra Club II, the Supreme
27     Court has already balanced the harm to the Government from an injunction prohibiting
28     border barrier construction against the irreparable environmental interests of the Sierra
                                                   36
                                                                                3:20-cv-01552-AJB-MSB
     Case 3:20-cv-01552-AJB-MSB Document 26 Filed 09/09/20 PageID.1284 Page 37 of 37



1      Club. See Trump, 140 S. Ct. at 1. In this analysis, the Supreme Court necessarily had to
2      have concluded that harm to the Government from an injunction prohibiting border barrier
3      construction outweighs the harm to the Sierra Club plaintiffs. Though La Posta is a
4      different plaintiff, with different interests, their interests are not so dissimilar from Sierra
5      Club’s that the Supreme Court’s stay order would have no value today’s analysis. See
6      Maryland, 567 U.S. 1301 (stating that for the Supreme Court to issue an emergency stay,
7      the petitioner must establish . . . a likelihood that irreparable harm will result from the
8      denial of a stay). Based on the foregoing, with irreparable harms on both sides, it is not
9      clear that the balance of equities tips in La Posta’s favor.
10     V.    CONCLUSION
11           Nothing in this Order should be interpreted as an authorization to entirely disregard
12     the cultural and religious practices of La Posta. Although the Government may possess
13     rights to use its own land, the Government should of course always strive to strengthen the
14     relations with Native American tribes, accommodate sacred practices when possible, and
15     maintain meaningful channels of communication with its citizens. Nevertheless, based on
16     the current law and evidence, the Court ultimately concludes La Posta has not met its
17     burden in demonstrating entitlement to the extraordinary remedy of preliminary injunctive
18     relief as this time. Accordingly, in light of the many factual disputes and the current state
19     of the law, the Court DENIES La Posta’s requests for a TRO and preliminary injunction
20     WITHOUT PREJUDICE.
21     Dated: September 9, 2020
22
23
24
25
26
27
28
                                                     37
                                                                                   3:20-cv-01552-AJB-MSB
